301 So. 2d 122 (1974)
Robert J. GRINE, Appellant,
v.
STATE of Florida, Appellee.
No. 73-1019.
District Court of Appeal of Florida, Second District.
September 18, 1974.
James A. Gardner, Public Defender, and E. Earl Taylor, Jr., Asst. Public Defender, Bradenton, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Richard C. Booth, Asst. Atty. Gen., Tampa, for appellee.
HOBSON, Acting Chief Judge.
The briefs and the record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment appealed is affirmed.
However, there appears to be a discrepancy between the sentence pronounced in open court and the sentence order filed on November 16, 1973. The trial court sentenced appellant to a term of three years in the state prison, and stated:
"You will be given credit for the time you have already spent in the county jail."
The sentence order specified that appellant would receive no credit for time spent in county jail.
The cause is therefore remanded to the trial court for the purpose of entering a corrective sentence order specifically setting *123 forth the period of credit time allowed appellant in accordance with § 921.161(1) F.S.
The judgment is affirmed and the cause is remanded with directions.
McNULTY and BOARDMAN, JJ., concur.